On February 11, 2010, the defendant was sentenced as follows:
Charge #1: A commitment to the Montana Department of Corrections for *56a period of fifteen (15) years for placement into an appropriate correctional facility or program determined by the Department of Corrections, of which ten (10) years are hereby suspended, for the offense of Aggravated Assault, a felony;
Charge #2: A commitment to the Ravalli County Detention Center for a period of twelve (12) months, all suspended, to run concurrent with the sentence in Charge #1, for the offense of Partner or Family Member Assault, a misdemeanor; and
Charge #3: A commitment to the Ravalli County Detention Center for a period of six (6) months, all suspended, to run concurrent with the sentences in Charge #1 and #2, for the offense of Assault, a misdemeanor. It is the Court’s strong recommendation that these sentences run consecutive to the sentences Defendant may receive from the sentences imposed on the pending charges or case(s) in the state of Utah.
On August 5, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Deputy County Attorney, William Fulbright, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 5 th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.